                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ALISHA R. SILBAUGH,                                  CASE NO. C18-1182-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    R. ALEXANDRER ACOSTA, Secretary of
      Labor,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. “The United States, a United States
18
     agency, or a United States officer or employee sued only in an official capacity must serve an
19
     answer to a complaint . . . within 60 days after service on the United States attorney.” Fed. R.
20
     Civ. P. 12(a)(2). In this case, service of summons and the complaint were returned executed
21
     upon Defendant on September 11, 2018. (Dkt. No. 12.) The 60-day deadline for Defendant to file
22
     an answer passed on November 10, 2018. Therefore, Defendant is ORDERED TO SHOW
23
     CAUSE by November 26, 2018 why an entry of default should not be entered.
24
            \\
25
            \\
26


     MINUTE ORDER
     C18-1182-JCC
     PAGE - 1
 1        DATED this 13th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1182-JCC
     PAGE - 2
